Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 19, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  147181 (3)




  EDWARD MOTLEY,

                Plaintiff,

  v                                                                  SC: 147181
                                                                     AGC: 2693-11
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

               On order of the Chief Justice, plaintiff’s motion to waive fees is denied as
  moot, the $375.00 filing fee having been paid in full.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                             June 19, 2013
          jam
                                                                                Clerk